DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2. 	No Information Disclosure Statement has been submitted for review.  
OBJECTION 
3.	Claims 1 and 6 are objected to because of the following informalities:  There should be no comma in claim 1 after water in line 6 where it says comprising water and a cosmetically acceptable salt of calcium or magnesium.  Claim 6 recites “sale” in line 3 and it is believed this should say salt of calcium. Appropriate correction is required.

Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	

Claim 1 contains a period in line 6 after magnesium and it is unclear if the limitations following the period are part of the claim. The dependent claims 2-7 are included because they do not cure the deficiency of claim 1. 
Claim 3 recites the monovalent salt of alginic acid is in an amount of 0.1-5 %, based on the weight of the composition (i), and wherein the monovalent salt of alginic acid is preferably in an amount of 2-3 % and the recitation of “preferably in an amount of 2-3 %” renders the claim indefinite because it is unclear whether the limitations following the term preferably are part of the claimed invention. The claims do not clearly set forth the metes and bounds of the patent prosecution desired. It is suggested to remove the limitation “preferably in an amount of 2-3 %”.
	Claim 4 recites the water-soluble skin staining colorant is in an amount of up to 3 wt %, based on the weight of the composition (i), and wherein the water-soluble colorant is preferably in an amount of 0.2 wt % and the recitation of “preferably in an amount of 0.2 wt %”  renders the claim indefinite because it is unclear whether the limitations following the term preferably are part of the claimed invention.  The claims do not clearly set forth the metes and bounds of the patent prosecution desired. It is suggested to remove the limitation “and wherein the water-soluble colorant is preferably 0.2 wt %”. 
	Claim 6 recites wherein the cosmetically acceptable salt of calcium or magnesium is in an amount up to 70 wt %, based on the weight of composition (ii), and wherein the cosmetically acceptable salt of calcium is preferably in an amount of 2-50 wt %, and the “cosmetically acceptable salt of calcium is preferably in an amount of 2-50 wt %” renders the claim indefinite because it is unclear whether the limitations following the term preferably are part of the claimed invention.  The claims do not clearly set forth the metes and bounds of the patent prosecution desired. It is suggested to remove the limitation “cosmetically acceptable salt of calcium is preferably in an amount of 2-50 wt”.

Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are  rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (KR 20160101314A) in view of Kim et al. (KR 20120023991), Gupta (US 20060198805) and Lipkin (US 20090306163).
Kang et al. (KR 20160101314A) (hereinafter Kang et al.) disclose peel off-type cosmetic composition for the lips (abstract). The composition includes a natural pigment, polyvinyl alcohol, organic acid, polyol, natural essential oil, silicone based oil and lower alcohol with 1-4 carbon atoms (abstract). The peel-off type cosmetic composition provides for coloring the lips after removing the film as a film is formed upon application to the lips (bottom of page 2 second to last paragraph, Figure 1 a and 1 b and Figure 2, claims). The pigment is contained from 0.05-2 % (page 3 paragraph 4). The composition contains film forming acrylic cross linked polymers  which include acrylates/alkyl acrylate, sodium acrylate/C10-C30 alkyl acrylate cross polymer and provide a gel formation and act as a dispersion stabilizer (page 5, 3rd paragraph). The acrylic cross linked polymers can be from 0.05-.5 % (page 5, 5th paragraph).
	Kang et al. disclose gel peel off lip compositions but does not disclose alginic acid selected from sodium alginate, potassium alginate, ammonium alginate or a mixture thereof. 
	Kim et al. (KR 20120023991) (hereinafter Kim et al.) disclose gel type cosmetic compositions containing sodium alginate (abstract). The gel mask is applied to the skin followed by a cosmetic composition including calcium ions (page 2 paragraph 4). The sodium alginate is gelatinized by a polyvalent metal ion (for example Calcium) (page 2). The sodium alginate may be included from 0.5 to 10 % by weight. A gel mask is applied and then a sheet mask where the calcium ions and the gel mask cosmetic react with each other to form a gel to cure where after a time, the cured gel cosmetic composition may be removed by removing the sheet mask. The calcium ion is calcium chloride and is combined with sodium alginate to form a gel. The calcium chloride may be included in an amount of 1 to 10 % by weight. The gel mask composition is cured to form a flexible film on the skin surface and where the sheet mask is combined by a gelation reaction. The cured cosmetic composition is also peeled off rom skin (page 4). The gel cosmetic composition is first applied and then the cosmetic composition containing the calcium ions is applied onto the applied gel cosmetic composition (claims page 7). 
	Gupta (US 20060198805) (hereinafter Gupta) further teach peel off mask and combining two different fluid components where the first is adapted to be applied to skin and the second is adapted to be applied to contact the first component, and where the first and second components chemically react with each other to form a gel-like component that adapts to the shape of skin as a continuous film, and which is removed from skin as a gel-like continuous film upon being pulled away from skin (para 0039-0040 and claim 1). The first fluid component is algin and water where algin is from 0.5 to 15 % (claims 3-4). The first fluid component comprises sodium alginate and water (claim 5). The sodium alginate is from 0.5-25 % (claim 6). The second fluid component is comprised of calcium chloride and water (claim 7). The calcium chloride is from 0.5-50 % (claim 8). The composition includes colorants (claim 11).  With regards to the amount of the monovalent salt of alginic acid and the amount of colorant, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	Lipkin (US 20090306163) disclose gelling agents include alginic acid, sodium alginate,  and carbomer (e.g., polymers made from crosslinked acrylic acid). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute one gelling agent for another and include sodium alginate in the compositions of Kang et al. One would have been motivated to do so as taught in Kim and Gupta et al., to form a gel  by reacting with calcium chloride and water which adapts to the shape of skin as a continuous film and removed as a continuous film. 
	
CORRESPONDENCE
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615